OPINION — AG — WHERE DIRECTORS ARE ELECTED UNDER THE PROVISIONS OF 2 Ohio St. 1971 104 [2-104](C), AND THE APPLICABLE SUBSEQUENT SECTIONS, THE MECHANICS OF THE NOMINATION AND ELECTION ARE TO BE DETERMINED BY THE ELECTORS ASSEMBLED AND THERE IS NO PROVISION FOR THE COMMISSIONERS TO INDEPENDENTLY ESTABLISH OTHER CRITERIA FOR EITHER NOMINATION OR ELECTION (FREE FAIR BOARD) CITE: 2 Ohio St. 1971 91 [2-91], 2 Ohio St. 1971 104 [2-104](A), 2 Ohio St. 1971 104 [2-104](B), 2 Ohio St. 1971 104 [2-104](C), 2 Ohio St. 1971 104 [2-104](M) (VICTOR G. HILL JR)